Coopee, C. J.,
delivered the opinion of the court.
The demurrer to the bill should have been sustained. The debtors, Cobb and Ligón, by an arrangement between themselves not participated in by the creditor, designated a fund which should be appropiated to the discharge of the note held by Skidmore, and it was left to Mr. Cobb to carry out the scheme. But no title lega] or equitable to the Anderson note passed to Skidmore, and when the note executed by Cobb & Ligón became barred by limitation, he lost all right to collect the debt thereby secured either by resort to the general. estate of the debtors or from the proceeds of the Anderson note. If Cobb has failed to appropriate the proceeds of this note to the payment of the Skidmore debt, and that debt has become barred by limitation, Ligón and not Skidmore is the person who could have called him to account for conversion of the fund. The extent of Skidmore’s right, if he at any time had any right to that specific fund, was to have it applied to the payment of his debt, and when he ceased to be creditor to Cobb and Ligón, he lost all right which rested upon that relationship.

The decree is reversed, demurrer sustained, and bill dismissed.